Citation Nr: 1110604	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-23 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and/or major depressive disorder.

2.  Entitlement to service connection for residuals of a traumatic brain injury.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating in excess of 10 percent for service-connected spondylosis of the lumbar spine.

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected left foot drop neuropathy.

6.  Entitlement to an initial compensable disability rating for service-connected right knee tendonitis.

7.  Entitlement to an initial compensable disability rating for service-connected left hand Dupuytren's contracture.

8.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1978 and from December 2003 to December 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006, June 2007 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In December 2010, the Veteran testified at a board central office hearing in Washington, DC, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The United States Court of Appeals for Veterans Claims (Court) found that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the issues of entitlement to service connection for PTSD and depression were previously developed separately, based on the evidence of record, the Board finds that these claims are reasonably encompassed along with any other diagnosed psychiatric disabilities and can be addressed as one issue.  Therefore, the issue on the title page has been modified to characterize the claims more generally.

The issues of entitlement to service connection for a psychiatric disorder claimed as PTSD and/or major depressive disorder, as well as entitlement to increased initial disability ratings for spondylosis of the lumbar spine, left foot drop neuropathy, right knee tendonitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the appellant's appeal has been obtained.

2.  Objective evidence of residuals of a traumatic brain injury is not shown.

3.  The Veteran has tinnitus that can be attributed to noise exposure in service.

4.  The Veteran's Dupuytren's contracture of the left hand is manifested by pain, tenderness and swelling.  There is no evidence of favorable or unfavorable ankylosis of three digits of the left hand.



CONCLUSIONS OF LAW

1.  Residuals of a traumatic brain injury were not incurred in active military service and are not a result of service-connected disability.  38 U.S.C.A. §§  1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred during his period of active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an initial disability rating for left hand Dupuytren's contracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5216-5320, 5299-5222 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim for service connection has been substantiated, and any defect in the notice regarding that claim was therefore not prejudicial to the claim.  See Dingess, 19 Vet. App. at 491.

In reviewing the Veteran's claims of entitlement to service connection for residuals of a traumatic brain injury and for tinnitus, as well as his claim for an initial compensable disability rating for service-connected left hand Dupuytren's contracture, the Board observes that the RO issued VCAA notice to the Veteran in March 2006, April 2007 and September 2007 letters which informed him of the evidence generally needed to support claims of entitlement to service connection; what actions he needed to undertake; and how the VA would assist him in developing his claims.  The letters also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The March 2006 VCAA notices were issued prior to the September 2006 rating decision, the April 2007 notice was issued prior to the June 2007 rating decision and the September 2007 VCAA notice was issued prior to the October 2007 rating decision from which the instant appeals arise.  Thus, the Board concludes that the RO provided appropriate notice of the information or evidence needed in order to substantiate the claims prior to the initial decisions.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Board notes that the Veteran's service treatment records, VA medical treatment records and evaluations are of record, as well as private treatment records and evaluations, and the Veteran's written contentions regarding the circumstances of his disabilities, and the transcript of the Veteran's testimony at his December 2010 personal hearing before the Board.  These records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

With respect to the VA compensation examination and opinions provided the Veteran in March 2006, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the VA general medical examination report is adequate, as it was predicated on a review of the claims files and all pertinent evidence of record as well as on a physical examination, and attempt, as much as possible, to provide medical information needed to address the rating criteria relevant to this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2010).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 2007).  

Because the claim for service connection for tinnitus on appeal is being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Analysis

Service Connection

The Veteran and his representative contend that he currently has residuals of a traumatic brain injury as a result of a head injury caused by a bomb detonated near him in service or as a result of his being assaulted by other soldiers in service.  The Veteran also contends that he has tinnitus as a result of in-service acoustic trauma.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Residuals of Traumatic Brain Injury

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he sustained a head injury that required stitches in service when a bomb detonated near him and the explosion knocked him against some equipment.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, as a layman without proper medical training and expertise, the Veteran is not competent to provide probative medical evidence on a matter such as the diagnosis or etiology of a claimed medical condition.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for residuals of a traumatic brain injury.  Initially, the Veteran's service treatment records show no complaints, findings, treatment or diagnosis of a traumatic brain injury.  While a June 2004 treatment record indicates 5 sutures were required for a head laceration, there is no evidence that the Veteran sustained a concussion and/or brain injury at that time or any other time in service.  The June 2004 treatment record shows that the Veteran denied any loss of consciousness or dizziness.  Further, the treatment record indicates that the injury was a result of his hitting his head on a metal shelf. 

Likewise, the preponderance of the competent evidence of record does not indicate that the Veteran has a current diagnosis of residuals of brain trauma.  Although VA treatment records, dated as early as October 2006 note the Veteran's current complaints of significant memory problems that he associated with his alleged traumatic brain injury, a February 2007 VA neurology physician's note shows the neurologist's assessment that his memory problems were more likely secondary to concentration and attention problems and depression.  Likewise, an October 2006 CT scan of the Veteran's head was unremarkable for acute intracranial pathology.  The Board finds the February 2007 VA neurologist's opinion that the Veteran's symptoms are more likely attributable to his diagnosed depression and concentration and attention problems to be more probative than the Veteran's belief that he had a traumatic injury in service and that he has current residuals of that injury, as the neurologist relied on the results of the October 2006 CT scan as well as a review of the Veteran's treatment records and an examination.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disabilities for which benefits are being claimed.  Thus, the medical evidence does not establish that the Veteran currently has residuals of a traumatic brain injury.

Although the Veteran believes he currently has residuals of a traumatic brain injury in service and he is competent to provide evidence of his in-service experiences, the Board finds his accounts regarding the circumstances of his head laceration to be less credible that the contemporary service treatment records which show he sustained the laceration when he hit a shelf with his head.  There is no indication that the Veteran was ever injured as a result of a bomb detonation.  Likewise, there is no indication that the Veteran sustained trauma to his head as a result of his being assaulted by a CID officer during an investigation.  Relevant documentation, including a sworn statement from a witness, indicates that it was the Veteran who assaulted the CID officer and that he was not harmed during the incident.  Accordingly, the claim for service connection for residuals of a traumatic brain injury must be denied.

Tinnitus

Initially Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise in service and that he has had tinnitus since service.  Charles v. Principi, supra. (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Further, the Veteran's written statements regarding his in-service noise exposure are credible and consistent with the circumstances of such service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In view of the foregoing, the Board concludes that there is ample evidence in the record on appeal to show that the Veteran sustained acoustic trauma during active service.

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his in-service exposure to loud noises.  In this respect, the Board acknowledges that the March 2006 VA audiological examiner, while noting the Veteran's stated history of in-service exposure to loud noise, also indicates that the Veteran did not report tinnitus.  There is no current diagnosis of tinnitus of record.

Nonetheless, the Board notes that the RO granted the Veteran service connection for bilateral hearing loss based on the same claims of noise exposure in the September 2006 rating decision.  Moreover, the fact that the Veteran has been granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Additionally, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the Board notes the RO granted service connection for hearing loss because the record showed that there was evidence of sensorineural hearing loss prior to his discharge from service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner Ear.

Based on the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus which was incurred during his active military service as a result of exposure to loud noises.  Accordingly, service connection for bilateral tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Initial Disability Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

As noted above, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected left hand Dupuytren's contracture is currently rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5229-5222.  The hyphenated diagnostic code in this case indicates that the limitation of the long finger motion under Diagnostic Code 5299 is the service-connected disorder and that the favorable ankylosis of three digits of one hand under Diagnostic Code 5222 is a residual condition.  

With respect to limitation of motion of individual digits, where there is limitation of motion of the long finger (DC 5229) of either hand with a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees, a 10 percent rating is warranted.  With a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees, a noncompensable rating is warranted.  Any limitation of motion of the ring or little finger (DC 5230) warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5229 and 5230.

Under Diagnostic Code 5222, a 20 percent rating is assigned when there is favorable ankylosis of three digits of one hand, and the those three digits are the long, ring and little fingers.  A 30 percent rating is assigned for unfavorable ankylosis of the index, long and ring fingers; index, long and little fingers; or index, ring and little fingers in the dominant or major hand.  A 40 percent rating is assigned for unfavorable ankylosis of the thumb and any two fingers in the dominant hand.  In addition, there is Diagnostic Code 5223 where a 10 percent rating is assigned when there is favorable ankylosis of two digits of one hand, and those two digits are the long and ring fingers; the long and little fingers, or the ring and little fingers.  A 20 percent rating is assigned for unfavorable ankylosis of the index finger and either the long, ring or little fingers.  A 30 percent rating is assigned for unfavorable ankylosis of the thumb and any finger.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for a 10 percent disability rating under the rating criteria.  38 C.F.R. § 4.7.  VA treatment records, dating from July 2005 to September 2007, show the Veteran intermittently complained of left hand pain.  In January 2006 he underwent left third, fourth and fifth digit Dupuytren's release surgery.  The March 2006 VA general medical examination report notes the Veteran's complaints of residual discomfort and a sensation of stiffness radiating up to the forearm.  The examination report noted that the Veteran denied any significant pain or difficulty with his grip since the surgical procedure was performed.  He denied having any flare-ups.  The Veteran wore a splint at night as advised.  Examination of the left hand revealed well-healed surgical scars on the index finger, as well as the palm just proximal to the fourth and fifth metacarpophalangeal joints.  The area over the ring finger PIP joint was slightly tender and firm to palpation.  The examiner observed full range of motion in all the metacarpophalangeal, proximal interphalangeal and interphalangeal joints of the left hand.  No gap was found between the tip of the thumb and the fingers or between the tips of the fingers and the proximal crease of the palm or the thumb pad and the fingers with the thumb attempting to oppose the fingers on the left hand.  Strength with pushing, pulling, twisting, and dexterity with twisting, probing, writing, and touch were normal.  There was no flexion deformity that interfered with the function of the other fingers.  There was no evidence of additional limitation of range of motion or joint function due to pain, weakness, fatigability, or lack of endurance upon repetitive activity.  A March 2007 MRI study of the left hand revealed no abnormal intensity signal in the bone marrow, ligaments, tendons or muscles to suggest a ganglionic cyst or a neuroma.  Moreover, during his December 2010 personal hearing, the Veteran testified that the 3 fingers on his left hand were limp, making it difficult for him to hold a pen.  However, he testified that his left hand disability was not necessarily worse than at the time of his March 2006 VA examination.  

Therefore, Board cannot conclude that the overall disability more closely approximates the criteria for a 10 percent disability rating for left hand Dupuytren's contracture under Diagnostic Codes 5229 or 5230 at any time during the pendency of his claim, as there is no objective evidence of limitation of left hand or individual left finger motion to warrant a compensable disability rating.  Likewise, there is no evidence of ankylosis to warrant a compensable disability rating under Diagnostic Code 5222.  In reaching this determination, the Board has considered the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., but for the reasons discussed above, finds that the current noncompensable disability rating adequately considers and encompasses any limitation of motion due to pain, lack of endurance, incoordination or any associated functional loss.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for left hand Dupuytren's contracture, the appeal must be denied.  38 U.S.C.A. § 5107(b)

The Board has also considered whether the Veteran could be assigned a separate evaluation based on the scars over the index finger and the palm of the left hand.  As noted above, the medical evidence shows that the scars are well-healed and non-tender.  As such, the Board finds that a preponderance of the evidence is against a finding that a separate compensable evaluation for the surgical scars over the left index finger and palm is warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803 - 7805 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261 (2005).


ORDER

Service connection for residuals of a traumatic brain injury is denied.

Service connection for tinnitus is granted.

Entitlement to an initial compensable disability rating for left hand Dupuytren's contracture is denied.


REMAND

Initially, the Board notes that the Veteran testified at his December 2010 hearing that he has been awarded disability benefits through the Social Security Administration (SSA) for his psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must obtain Social Security Administration decisions and records which may have a bearing on the Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  Moreover, the Court finds that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  There is no indication that any effort has been made to secure a copy of the actual SSA decision awarding such benefits or any associated medical records.  If such SSA decision and medical records exist, they should be obtained and incorporated into the claims files.  38 U.S.C. § 5103A (West 2002).  

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

At his December 2010 hearing, the Veteran testified that his service-connected low back disability, right knee tendonitis, left foot drop neuropathy and bilateral hearing loss had all gotten worse since his most recent VA compensation examinations.  The Veteran's most recent VA audiological and general medical examinations were conducted in March 2006.  He should be provided another VA audiological examination, as well as a neurological examination and an orthopedic examination with adequate assessment of functional limitation as a result of pain or painful motion, to include functional loss during flare-ups and to address the Veteran's current bilateral hearing loss, left foot drop, spondylosis of the lumbar spine and right knee tendonitis.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where appellant claimed his condition worsened two years after his last examination, VA should have scheduled him for another examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (Apr. 7, 1995).  

With regard to the Veteran's claim for service connection for a psychiatric disorder to include PTSD and depression, the Board notes that although he has been diagnosed and treated for both PTSD and depression, the Veteran has not been provided a VA psychiatric examination to adequately address whether his currently diagnosed PTSD and/or depression are related to his service or any incident therein.  The Board therefore finds that the Veteran should be afforded a VA psychiatric examination to determine the current nature, extent and etiology of any and all diagnosed psychiatric disorders.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

In addition, the VA regulation governing claims for service connection for PTSD has recently been amended.  Effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3)  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD, like the one in this case, that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, on remand the RO should consider the claim under the amended version of the regulation.

Finally, the Board notes that the Veteran's most recent VA treatment records are dated in September 2007.  Copies of any available VA records subsequent to September 2007 need to be obtained and incorporated in the claims files.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should also request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  

2.  VA should also obtain any VA treatment records, dating from September 2007 to the present, and associate the records with the Veteran's claims files.

3.  After the above development has been completed to the extent possible, the Veteran should be afforded a VA orthopedic examination to determine the current nature and severity of his spondylosis of the lumbar spine and right knee tendonitis.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should report the range of motion measurements for both the right knee and the low back, in degrees.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should identify whether there is any evidence of DDD or IVDS of the lumbar spine.  If so, the examiner should opine whether any DDD and/or IVDS is part of the Veteran's service-connected spondylosis of the lumbar spine.  If so, the examiner should identify whether the Veteran has had any incapacitating episodes during the course of his appeal that required physician prescribed bed rest.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  The Veteran should also be afforded a VA neurological examination to determine the nature and extent of any current left foot drop neuropathy found to be present.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should report whether the Veteran's service-connected left foot drop neuropathy represents complete or incomplete paralysis of the external popliteal nerve.  If the examiner determines that the Veteran's paralysis is incomplete, he or she should determine whether the incomplete paralysis is mild, moderate, moderately severe or severe with marked muscular atrophy.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

5.  The Veteran should also be afforded a VA audiological examination to determine the nature and extent of any current bilateral hearing loss found to be present.  The claims files must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  The Veteran should also be afforded a VA psychiatric examination to assess the nature and etiology of any currently diagnosed psychiatric disorders, if found to be present.  All indicated studies should be performed, to include psychological testing if appropriate, and all findings should be reported in detail.  The Veteran's claims files, including a copy of this remand, must be made available to and reviewed by the examiner.  Based on the medical findings and a review of the claims files, the examiner should offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed psychiatric disorder, to include PTSD and depression, as a result of his service or any incident therein.  A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be clearly set forth.  If the examiner is unable to give an opinion without resorting to speculation, the report should so state.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

7.  Thereafter, the RO should readjudicate the issues on appeal.  Review of the claim for service connection for a psychiatric disorder to include PTSD and depression should be considered under the amended version of 38 C.F.R. § 3.304(f).  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


